ROBERT L. BLAND, Judge.
The highway accident which is the basis of this claim occurred on March 27, 1943, at Borderland, on u. s. route 52, in Mingo comity, West Virginia. About 9:20 o’clock a. m. on that day a passenger bus traveling east on the highway stopped at a side road to discharge passengers. Claimant G. H. Goff driving his Chevrolet coupe bearing West Virginia license no. 174-283, and traveling west, stopped to turn into a side road, when a state road commission truck no. 330-531, operated by Clyde Weller, following about one hundred feet behind, ran into the rear of claimant’s automobile, knocking it into the bus, which was about four feet from the outer edge of the shoulder of the road. Claimant’s vehicle was, in consequence of the collision, badly damaged, to repair which he was obliged to and did pay the Economy Garage at Huntington, West Virginia, the sum of $114.69, as shown by an itemized statement and affidavit made by H. Steinbrecker, proprietor of the garage, and filed with the record herein. The road commission concedes that its truck was obviously at fault and concurs in the claim, which is approved by the special assistant to the attorney general as a claim which, in view of the purposes of the court act, should be paid.
An award is, therefore, accordingly made in favor of claimant G. H. Goff for the sum of one hundred fourteen dollars and sixty-nine cents, ($114.69) subject to the approval and ratification by the Legislature.